[On Chapman and Cutler LLP letterhead] November 25, 2015 Elkhorn ETF Trust 207 Reber Street, Suite 201 Wheaton, Illinois 60187 Re: Elkhorn ETF Trust Ladies and Gentlemen: We have served as counsel for the Elkhorn ETF Trust (the “Trust”), which proposes to offer and sell shares (the “Shares”) of its series, the Elkhorn FTSE RAFI U.S. Equity Income ETF, the Elkhorn FTSE RAFI Developed ex-U.S. Equity Income ETF and the Elkhorn FTSE RAFI Emerging Equity Income ETF (the “Funds”), in the manner and on the terms set forth in Amendment No. 11 and Post-Effective Amendment No.9 to its Registration Statement on Form N-1A filed on or about November 25, 2015 (the “Amendment”) with the Securities and Exchange Commission under the Investment Company Act of 1940, as amended (the “Investment Company Act”), and the Securities Act of 1933, as amended (the “Securities Act”), respectively. In connection therewith, we have examined such pertinent records and documents and matters of law, including the opinion of Morgan, Lewis & Bockius LLP issued to the Trust or Trust’s counsel upon which we have relied as they relate to the laws of the Commonwealth of Massachusetts, as we have deemed necessary in order to enable us to express the opinion hereinafter set forth. Based upon the foregoing, we are of the opinion that: The Shares of the Funds may be issued from time to time in accordance with the Trust’s Amended and Restated Declaration of Trust, dated as April 7, 2015, the Trust’s Amended and Restated Designation of Series of Shares, dated as of October 23, 2015, and the Trust’s By-Laws, and subject to compliance with the Securities Act, the Investment Company Act and applicable state laws regulating the sale of securities and the receipt by each Fund of the purchase price of not less than the net asset value per Share, and such Shares, when so issued and sold by a Fund, will be legally issued, fully paid and non-assessable, except that, as set forth in November 25, 2015 Page 2 the Amendment, shareholders of the Fund may under certain circumstances be held personally liable for its obligations. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement (File No. 333-201473) relating to the Shares referred to above, to the use of our name and to the reference to our firm in said Registration Statement. Respectfully submitted, Chapman and Cutler LLP
